internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc dom corp plr-112574-01 date date parent sub newco business g business h p sec_1 s14 sec_15 s16 s17 pamsubs d e f g h this letter responds to your date request for a letter_ruling supplementing our prior letter_ruling dated date the prior letter_ruling the legend abbreviations factual summary and representations appearing in the prior letter_ruling are hereby incorporated by reference except as otherwise stated plr-112574-01 the prior letter_ruling addressed certain federal tax consequences of a series of proposed transactions that would ultimately lead to the conversion of company from a mutual company into a stock company wholly owned by a new publicly-traded holding_company parent the demutualization and the realignment of company’s affiliated_group along business lines the realignment because certain facts and steps in the demutualization and realignment have changed from those described in the prior letter_ruling and because new steps not previously disclosed to this office when the prior letter_ruling was issued will be undertaken you have asked us to amend the prior letter_ruling in various ways pursuant to your request the prior letter_ruling has been amended as follows a newco business g business h p sec_1 sec_15 s16 s17 d e f g and h have been added to the legend in addition the old names of parent sub and s14 have been deleted from the legend and the new names of these entities have been added also the name and ein number of the first pamsub in the legend has been changed b the following paragraphs have been added to the summary of facts on page company wholly owns sec_15 and s16 both corporations and d of p sec_1 a limited_partnership s16 wholly owns s17 which in turn owns the remaining e of p sec_1 s16 and p sec_1 engage in business g we have received financial information indicating that business g as conducted by s16 has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years c the subtitle public offering and its contents on page have been deleted and replaced with the following public offering and other transactions concurrently with the demutualization additional parent stock will be issued through an initial_public_offering undertaken to raise cash for payment to various categories of policyholders and to replenish company capital the ipo in addition parent will raise capital by issuing in a private_placement class b voting common_stock the class b stock the value of the class b stock will be based on the performance of business h if the participating policyholders the investors who participate in the ipo the public investors and the recipients of the class b stock the class b shareholders were considered a group of co-transferors in an integrated transaction due to the class b stock being viewed as parent stock the participating policyholders the public investors and the class b shareholders would own f percent g percent and h plr-112574-01 percent less than one percent respectively of parent’s outstanding_stock thus the participating policyholders the public investors and the class b shareholders as a group would be in control of parent as that term is defined in sec_368 if the class b stock is not viewed as parent stock the participating policyholders and the public investors together would own all of parent’s outstanding_stock thus the participating policyholders and the public investors would as a group be in control of parent as that term is defined in sec_368 d steps v through xxix on pages through have been deleted and replaced with the following v sec_2 will distribute its sec_12 stock to company distribution vi sec_2 will distribute its s13 stock to company distribution vii company will contribute its sec_12 s13 and sec_15 stock to newco in exchange for newco stock contribution company will then distribute the newco stock to parent distribution viii parent will contribute its company stock to newly formed domestic sub sub will be disregarded as an entity separate from parent for federal tax purposes under sec_301_7701-3 ix company sec_1 and country a nominee shareholders required to satisfy country a shareholder requirements will transfer cash to newly formed newco a country a corporation in exchange sec_1 will receive voting common_stock having at least percent of the combined voting power of all newco stock company and the nominees will receive the remaining voting common_stock as well as voting preferred_stock sec_1 then will transfer the branch assets including certain foreign_currency and accounts_receivable to newco in exchange for the cash contributed by sec_1 to newco earlier in this step ix and the assumption by newco of related liabilities x as soon as permitted under country a and state c law but not more than months after the demutualization sec_1 will distribute its newco voting common_stock to company distribution xi company will contribute the stock of f sec_1 f sec_2 newco and the ofsubs and certain corporate-center assets and liabilities related to business b to its recently formed wholly owned domestic subsidiary ihc in constructive exchange for additional ihc stock contribution xii company will distribute the ihc stock to sub distribution xiii under state b law s7 will convert to a limited_liability_company wholly owned by sec_2 following which it will be disregarded as an entity separate plr-112574-01 from sec_2 under sec_301_7701-3 xiv under state b law s9 will convert to a limited_liability_company wholly owned by s8 following which it will be disregarded as an entity separate from s8 under sec_301_7701-3 xv llc will distribute cash and the llc2 shares to s10 and s10 will transfer the shares of llc1 and llc2 to newly formed domestic newco in exchange for newco stock contribution xvi s10 will distribute the newco stock to s8 distribution xvii s8 will distribute the newco stock to s7 and s7 will distribute the newco stock to sec_2 distribution xviii sec_2 will distribute the newco stock to company distribution xix sec_2 will transfer the tamsubs stock to sec_11 in constructive exchange for additional sec_11 stock contribution xx sec_2 will distribute the sec_11 stock to company distribution xxi sec_2 will distribute all of its stock in the osubs and fosubs to company xxii company will transfer all the stock of sec_11 s14 the pamsubs llc3 llc4 and newco and all the division assets to newly formed domestic newco in exchange for all of the newco stock and the assumption by newco of related liabilities contribution xxiii newco will transfer the llc3 shares to newco in constructive exchange for newco stock xxiv newco will transfer the llc4 shares to newly formed domestic newco in exchange for all of the newco stock xxv newco will transfer the stock of sec_11 and the pamsubs and all of the division assets to s14 in constructive exchange for additional s14 stock and the assumption by s14 of related liabilities xxvi company will distribute the newco stock to sub distribution xxvii company will distribute the sec_2 stock and certain surplus assets the surplus assets and the surplus distribution to sub distribution sub will distribute the surplus assets to parent for use in its businesses other plr-112574-01 than business h xxviii sub will distribute the stock of ihc newco and sec_2 to parent xxix company will contribute its d interest in p sec_1 to s16 contribution company will then distribute s16 to sub which will distribute s16 to parent distribution xxx sub will issue senior unsubordinated debt to unrelated parties the debt issuance and will distribute most of the proceeds to parent for use in its businesses other than business h e certain refinements will be made to the methodology used in calculating the amount of consideration to which eligible policyholders are entitled in the demutualization taxpayer confirms that representation a2 on page and representation a12 on page sec_11 and sec_12 will remain true and correct after these refinements f representations a1 through a36 on page sec_11 through remain valid except that representation a21 has been modified and new representation a37 has been added as follows a21 except for the possible acquisition of parent debt by transferors in an unrelated public financing and the possible acquisition of sub debt by transferors in the debt issuance there is no indebtedness between parent and any of the transferors no indebtedness will be created in favor of any of the transferors in exchange for transferred property as a result of the demutualization a37 for federal tax purposes the class b stock is parent stock g representations b1 through b19 on pages through remain valid except that representations b1 b2 b3 b4 b6 b16 b17 and b19 are modified and new representations b20 and b21 are added as follows b1 no part of the stock of ihc distributed by company will be received by parent as a creditor employee or in any capacity other than that of a shareholder of company b2 the five years of financial information submitted for business a as conducted by company and business b as conducted by each of f sec_1 f sec_2 and newco represents the present operations of each business and regarding each business there has been no substantial operational changes since the date of the last submitted financial statements b3 following distribution at least percent of the fair_market_value of the gross assets of ihc will consist of the stock of f sec_1 f sec_2 and newco plr-112574-01 each of which is engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 b4 following distribution company f sec_1 f sec_2 and newco each will continue the active_conduct of its business independently and with its separate employees b6 there is no plan or intention by parent to sell exchange transfer by gift or otherwise dispose_of any stock in either ihc or company after distribution b16 all corporations involved in distribution and distribution are domestic corporations except for f sec_1 f sec_2 the ofsubs and newco b17 each of f sec_1 f sec_2 the ofsubs and newco will be a controlled_foreign_corporation within the meaning of sec_957 before and immediately after the date of distribution b19 all of the outstanding_stock of ihc will be distributed to parent in distribution b20 for purposes of sec_355 immediately after distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of company stock entitled to vote or percent or more of the total value of shares of all classes of company stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution b21 for purposes of sec_355 immediately after distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of ihc stock entitled to vote or percent or more of the total value of shares of all classes of ihc stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution or ii attributable to distributions on company stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution h representations c1 through c25 on pages through remain valid except that representation c3 has been modified and new representations c26 and c27 have been added as follows c3 following distribution newco will continue the active_conduct of its business independently and with its separate employees and sec_1 will plr-112574-01 continue the active_conduct of its business using employees of company sec_1 will reimburse company for the services of these employees the reimbursement will be at fair_market_value c26 for purposes of sec_355 immediately after distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of sec_1 stock entitled to vote or percent or more of the total value of shares of all classes of sec_1 stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution c27 for purposes of sec_355 immediately after distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of newco stock entitled to vote or percent or more of the total value of shares of all classes of newco stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution or ii attributable to distributions on sec_1 stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution i since distribution will no longer occur representations d1 through d14 on pages and are deleted j representations e1 through e14 on pages through remain valid and new representations e15 and e16 are added as follows e15 for purposes of sec_355 immediately after distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of s10 stock entitled to vote or percent or more of the total value of shares of all classes of s10 stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution e16 for purposes of sec_355 immediately after distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of newco stock entitled to vote or percent or more of the total value of shares of all classes of newco stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution or ii attributable to distributions on s10 stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the plr-112574-01 date of distribution k representations f1 through f11 on page sec_21 and sec_22 remain valid except that representation f3 has been modified and new representations f12 and f13 are added as follows f3 following distribution newco through llc1 and llc2 will continue the active_conduct of its business independently and with its separate employees and s8 through s9 will continue the active_conduct of its business independently using employees of s10 s9 will reimburse s10 for the services of these employees the reimbursement will be at fair_market_value f12 for purposes of sec_355 immediately after distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of s8 stock entitled to vote or percent or more of the total value of shares of all classes of s8 stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution f13 for purposes of sec_355 immediately after distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of newco stock entitled to vote or percent or more of the total value of shares of all classes of newco stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution or ii attributable to distributions on s8 stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution l representations g1 through g12 on page sec_22 through remain valid except that representation g4 has been modified and new representations g13 and g14 have been added as follows g4 following distribution newco through llc1 and llc2 will continue the active_conduct of its business independently and with its separate employees sec_4 and s6 each will continue the active_conduct of its business independently and using employees of company and s8 through s9 will continue the active_conduct of its business independently and using employees of s10 sec_4 and s6 each will reimburse company for the services of company’s employees and s9 will reimburse s10 for the services of s10's employees all reimbursements will be at fair_market_value g13 for purposes of sec_355 immediately after distribution no person determined after applying sec_355 will hold stock possessing plr-112574-01 percent or more of the total combined voting power of all classes of sec_2 stock entitled to vote or percent or more of the total value of shares of all classes of sec_2 stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution g14 for purposes of sec_355 immediately after distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of newco stock entitled to vote or percent or more of the total value of shares of all classes of newco stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution or ii attributable to distributions on sec_2 stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution m representations h1 through h15 on page sec_24 and sec_25 remain valid except that representation h4 has been modified and new representations h16 and h17 have been added as follows h4 following distribution sec_11 will continue the active_conduct of its business independently and using employees of company sec_4 and s6 each will continue the active_conduct of its business independently and using employees of company and s8 through s9 will continue the active_conduct of its business independently and using employees of s10 sec_11 sec_4 and s6 each will reimburse company for the services of company’s employees and s9 will reimburse s10 for the services of s10's employees all reimbursements will be at fair_market_value h16 for purposes of sec_355 immediately after distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of sec_2 stock entitled to vote or percent or more of the total value of shares of all classes of sec_2 stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution h17 for purposes of sec_355 immediately after distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of sec_11 stock entitled to vote or percent or more of the total value of shares of all classes of sec_11 stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution or ii attributable to distributions on sec_2 stock that was acquired by purchase as defined in sec_355 and during the plr-112574-01 five-year period determined after applying sec_355 ending on the date of distribution n representations i1 through i12 on page sec_25 through remain valid except that representation i4 is modified and new representations i13 and i14 are added as follows i4 following distribution sec_12 will continue the active_conduct of its business independently and using employees of s13 sec_4 and s6 each will continue the active_conduct of its business independently and using employees of company and s8 through s9 will continue the active_conduct of its business independently and using employees of s10 sec_4 and s6 each will reimburse company for the services of company’s employees s9 will reimburse s10 for the services of s10's employees and sec_12 will reimburse s13 for the services of s13's employees all reimbursements will be at fair_market_value i13 for purposes of sec_355 immediately after distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of sec_2 stock entitled to vote or percent or more of the total value of shares of all classes of sec_2 stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution i14 for purposes of sec_355 immediately after distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of sec_12 stock entitled to vote or percent or more of the total value of shares of all classes of sec_12 stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution or ii attributable to distributions on sec_2 stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution o representations j1 through j12 on page sec_27 and sec_28 remain valid except that representation j4 is modified and new representations j13 and j14 are added as follows j4 following distribution s13 will continue the active_conduct of its business independently and with its separate employees sec_4 and s6 each will continue the active_conduct of its business independently and using employees of company and s8 through s9 will continue the active_conduct of its business independently and using employees of s10 sec_4 and s6 each will reimburse company for the services of company’s employees and s9 will reimburse s10 for the services of s10's employees all reimbursements will be plr-112574-01 at fair_market_value j13 for purposes of sec_355 immediately after distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of sec_2 stock entitled to vote or percent or more of the total value of shares of all classes of sec_2 stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution j14 for purposes of sec_355 immediately after distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of s13 stock entitled to vote or percent or more of the total value of shares of all classes of s13 stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution or ii attributable to distributions on sec_2 stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution p representations k1 through k18 on page sec_28 through remain valid except that representation k12 has been modified as follows k12 company will receive stock of newco equal to the fair_market_value of the property net of liabilities transferred to newco no property other than newco stock will be received by company in contribution q representations l1 through l13 on page sec_30 and sec_31 remain valid except that representations l1 and l6 are modified and new representations l14 and l15 are added as follows l1 no part of the newco stock distributed by company will be received by parent as a creditor employee or in any capacity other than that of a shareholder of company l6 there is no plan or intention by parent to sell exchange transfer by gift or otherwise dispose_of any stock in company or newco after distribution l14 for purposes of sec_355 immediately after distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of company stock entitled to vote or percent or more of the total value of shares of all classes of company stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying plr-112574-01 d ending on the date of distribution l15 for purposes of sec_355 immediately after distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of newco stock entitled to vote or percent or more of the total value of shares of all classes of newco stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution or ii attributable to distributions on company stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution r representations m1 through m12 on page sec_31 through remain valid except that representations m1 m4 and m6 have been modified and new representations m13 and m14 have been added as follows m1 no part of the sec_2 stock distributed by company will be received by parent as a creditor employee or in any capacity other than that of a shareholder of company m4 following distribution company will continue the active_conduct of its business independently and with its separate employees sec_4 and s6 each will continue the active_conduct of its business independently and using employees of company and s8 through s9 will continue the active_conduct of its business independently and using employees of s10 sec_4 and s6 each will reimburse company for the services of company’s employees and reimburse s10 for the services of s10's employees all reimbursements will be for fair_market_value will m6 there is no plan or intention by parent to sell exchange transfer by gift or otherwise dispose_of any stock in company or sec_2 after distribution m13 for purposes of sec_355 immediately after distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of company stock entitled to vote or percent or more of the total value of shares of all classes of company stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution m14 for purposes of sec_355 immediately after distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of sec_2 stock entitled to vote or percent or more of the total value of shares of all classes of sec_2 stock that was either i acquired by purchase as defined in sec_355 and plr-112574-01 during the five-year period determined after applying sec_355 ending on the date of distribution or ii attributable to distributions on company stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution s representations n1 through n5 on page remain valid except that the reference to step xxii in each of these representations has been changed to step xxi t the following new representations have been added regarding contribution and distribution o1 no part of the newco stock distributed by company will be received by parent as a creditor employee or in any capacity other than that of a shareholder of company o2 the five years of financial information submitted for business a as conducted by company and business f as conducted by each of sec_12 and s13 represents the present operations of each business and regarding each business there have been no substantial operational changes since the date of the last financial statements submitted o3 following distribution at least percent of the fair_market_value of the gross assets of newco will consist of stock of sec_12 and s13 each of which is engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 o4 following distribution company and s13 will each continue the active_conduct of its business independently and with its separate employees sec_12 will continue the active_conduct of its business independently and using employees of s13 sec_12 will reimburse s13 for the services of s13's employees the reimbursement will be at fair_market_value o5 distribution is being undertaken to i increase company's claims paying rating and ii avoid redundant capital charges distribution is motivated in whole or substantial part by these corporate business purposes and other business reasons o6 there is no plan or intention by parent to sell exchange transfer by gift or otherwise dispose_of any stock in either newco or company after distribution o7 there is no plan or intention by newco or company directly or through any subsidiary_corporation to purchase any of its outstanding_stock after distribution plr-112574-01 o8 there is no plan or intention to liquidate either newco or company to merge either corporation with any other corporation or to sell or otherwise dispose_of any of the assets of either corporation after distribution o9 no liabilities are being assumed by newco in contribution o10 no indebtedness will exist between newco and company at the time of or after distribution o11 immediately before distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d and as currently in effect sec_1_1502-13 as published by t d o12 payments made in any continuing transactions between newco and company will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's length o13 no two parties to the transaction are investment companies as defined in sec_368 and iv o14 distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either newco or company entitled to vote or stock possessing percent or more of the total value of all classes of stock of either newco or company o15 all of the outstanding_stock of newco will be distributed to parent in distribution o16 for purposes of sec_355 immediately after distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of company stock entitled to vote or percent or more of the total value of shares of all classes of company stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution o17 for purposes of sec_355 immediately after distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of newco stock entitled to vote or percent or more of the total value of shares of all classes of newco stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying plr-112574-01 d ending on the date of distribution or ii attributable to distributions on company stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution u the following new representations have been added regarding contribution and distribution q1 no part of the s16 stock distributed by company will be received by parent as a creditor employee or in any capacity other than that of a shareholder of company q2 the five years of financial information submitted for business a as conducted by company and business g as conducted by s16 represents the present operations of each business and regarding each business there have been no substantial operational changes since the date of the last financial statements submitted q3 following distribution company and s16 each will continue the active_conduct of its business independently and with its separate employees q4 distribution is being undertaken to i increase company's claims paying rating and ii avoid redundant capital charges distribution is motivated in whole or substantial part by these corporate business purposes and other business reasons q5 there is no plan or intention by parent to sell exchange transfer by gift or otherwise dispose_of any stock in either s16 or company after distribution q6 there is no plan or intention by s16 or company directly or through any subsidiary_corporation to purchase any of its outstanding_stock after distribution q7 there is no plan or intention to liquidate either s16 or company to merge either corporation with any other corporation or to sell or otherwise dispose_of any of the assets of either corporation after distribution q8 no liabilities will be assumed by s16 in connection with contribution q9 other than short-term liabilities between s16 and company that are settled monthly no indebtedness will exist between s16 and company at the time of or after distribution q10 immediately before distribution items of income gain loss plr-112574-01 deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d and as currently in effect sec_1_1502-13 as published by t d q11 payments made in any continuing transactions between s16 and company will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's length q12 no two parties to the transaction are investment companies as defined in sec_368 and iv q13 distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either s16 or company entitled to vote or stock possessing percent or more of the total value of all classes of stock of either s16 or company q14 all of the outstanding_stock of s16 will be distributed to parent in distribution q15 for purposes of sec_355 immediately after distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of company stock entitled to vote or percent or more of the total value of shares of all classes of company stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution q16 for purposes of sec_355 immediately after distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of s16 stock entitled to vote or percent or more of the total value of shares of all classes of s16 stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution or ii attributable to distributions on company stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of distribution based solely on the information and representations submitted in the original and supplemental requests we rule that the above changes have no affect on the rulings contained on page sec_33 through of the prior letter_ruling and those rulings remain in effect except that i rulings through are deleted and rulings to are renumbered as rulings to respectively the renumbering and ii plr-112574-01 rulings and prior to the renumbering are amended as follows the participating policyholders will recognize no gain_or_loss on their transfer of company stock to parent in exchange for parent stock sec_351 and sec_1_351-1 no gain_or_loss will be recognized by parent on distribution sec_355 the holding_period of the ihc stock received by parent in distribution will include the holding_period of the company stock on which distribution is made provided the company stock is held as a capital_asset on the date of distribution sec_1223 the introductory paragraph under the contribution and distribution rulings on page is amended to read as follows based solely on the information submitted and the representations made and subject_to rulings and and caveat ix below we rule as follows on contribution and distribution for federal tax purposes the cash transferred by sec_1 to newco and then returned by newco to sec_1 in step ix above other than the foreign_currency will be disregarded and the transaction instead will be treated as if sec_1 had transferred the branch assets including the foreign_currency and accounts_receivable to newco in exchange for newco common_stock representing control of newco under sec_368 and the assumption by newco of related liabilities contribution other than gain recognized in rulings and and caveat ix below no gain_or_loss will be recognized by sec_1 on contribution sec_357 and sec_361 the basis of the assets received by newco in contribution will equal the basis of these assets in the hands of sec_1 immediately before contribution increased by any gain recognized by sec_1 in rulings and and caveat ix below sec_362 the holding_period of the assets received by newco in contribution will include the period during which sec_1 held these assets sec_1223 earnings_and_profits will be allocated between s10 and newco in accordance with sec_312 sec_1_312-10 and sec_1_1502-33 no gain_or_loss will be recognized by parent on distribution sec_355 the holding_period of the newco stock received by parent in distribution will include the holding_period of the company stock on which distribution is made provided the company stock is held as a capital_asset on the date of distribution sec_1223 except for the surplus distribution no gain_or_loss will be recognized by plr-112574-01 and no amount will otherwise be included in the income of parent on distribution sec_355 and sec_356 the surplus distribution will be treated as a distribution_of_property to which sec_301 applies sec_356 and sec_1_356-2 the holding_period of the sec_2 stock received by parent will include the holding_period of the company stock on which distribution is made provided the company stock is held as a capital_asset on the date of distribution sec_1223 the transfer of accounts_receivable by sec_1 to newco in step ix will be subject_to sec_367 to the extent that they have not been included by the taxpayer in taxable_income sec_1_367_a_-5t c in addition based solely on the information and representations set forth above we rule as follows regarding contribution and distribution after the renumbering contribution followed by distribution will be a reorganization under sec_368 company and newco each will be a_party_to_a_reorganization under sec_368 no gain_or_loss will be recognized by company on contribution sec_357 and sec_361 no gain_or_loss will be recognized by newco on contribution sec_1032 the basis of each asset received by newco in contribution will equal the basis of that asset in the hands of company immediately before contribution sec_362 the holding_period of each asset received by newco in contribution will include the period during which company held the asset sec_1223 no gain_or_loss will be recognized by parent on distribution sec_355 no gain_or_loss will be recognized by company on distribution sec_361 the holding_period of the newco stock received by parent in distribution will include the holding_period of the company stock on which distribution is made provided the company stock is held as a capital_asset on the date of distribution sec_1223 earnings_and_profits will be allocated between company and newco in accordance with sec_312 sec_1_312-10 and sec_1_1502-33 in addition based solely on the information and representations set forth above plr-112574-01 we rule as follows regarding contribution and distribution after the renumbering contribution followed by distribution will be a reorganization under sec_368 company and s16 each will be a_party_to_a_reorganization under sec_368 no gain_or_loss will be recognized by company on contribution sec_357 and sec_361 no gain_or_loss will be recognized by s16 on contribution sec_1032 the basis of each asset received by s16 in contribution will equal the basis of that asset in the hands of company immediately before contribution sec_362 the holding_period of each asset received by s16 in contribution will include the period during which company held the asset sec_1223 no gain_or_loss will be recognized by parent on distribution sec_355 no gain_or_loss will be recognized by company on distribution sec_361 the holding_period of the s16 stock received by parent in distribution will include the holding_period of company stock on which distribution is made provided the company stock is held as a capital_asset on the date of distribution sec_1223 earnings_and_profits will be allocated between company and s16 in accordance with sec_312 sec_1_312-10 and sec_1_1502-33 caveats the introductory caveat paragraph on page and caveats a through l on page sec_42 and sec_43 of the prior ruling letter have been deleted and replaced with the following no opinion is expressed about the tax treatment of the proposed transactions as modified under other provisions of the code and federal_income_tax regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transactions as modified that are not specifically covered by the rulings contained in the prior letter_ruling as reaffirmed and modified in part herein specifically no opinion is expressed regarding i the contribution of company stock by parent to newly formed sub as plr-112574-01 described in step viii ii the conversion of s7 into a limited_liability_company as described in step xiii iii the conversion of s9 into a limited_liability_company as described in step xiv iv the distribution of the stock of osubs and fosubs by sec_2 to company as described in step xxi v the transfer by newco of the llc3 shares to newco as described in step xxiii vi the transfer by newco of the llc4 shares to newly formed newco as described in step xxiv vii the transfer by newco of the stock of sec_11 and the pamsubs and all of the division assets to s14 as described in step xxv viii the federal tax effects of the debt issuance as described in step xxx ix except for rulings and the tax consequences under sec_367 of the transfer of the branch assets and liabilities to newco if this transfer is subject_to foreign tax no opinion is expressed regarding whether sec_1 would be entitled to a foreign_tax_credit for such foreign tax see sec_6038b for the reporting requirements regarding sec_1's transfer of property to newco x whether the class b stock is parent stock and the federal_income_tax consequences to parent and the class b shareholders on parent’s issuance of the class b stock to the class b shareholders in exchange for cash xi the application of the regulations under sec_1502 to distribution xii whether any or all of f sec_1 f sec_2 the ofsubs newco and the fosubs are passive foreign investment companies within the meaning of sec_1297 and the regulations to be promulgated thereunder if it is determined that any or all of the above-described foreign_corporations are passive foreign_corporations no opinion is expressed on the application of sec_1291 through to the proposed transactions in particular in a transaction in which gain is not otherwise recognized regulations under sec_1291 may require gain recognition notwithstanding any other provision of the code and xiii the reporting or withholding obligations in step iv plr-112574-01 temporary or final regulations pertaining to one or more issues addressed in the prior letter_ruling and this supplemental ruling letter have yet to be adopted therefore the rulings contained in these letters may be revoked or modified in whole or in part by the issuance of such temporary or final regulations or a notice with respect to their future issuance see section dollar_figure of revproc_2001_1 2001_1_irb_1 which discusses the revocation or modification of ruling letters however when the criteria in section dollar_figure of revproc_2001_1 are satisfied a ruling will not be revoked or modified retroactively except in rare or unusual circumstances the rulings in the prior letter_ruling as reaffirmed and modified in part herein and the new rulings provided above are based on facts and representations submitted under penalties of perjury verification of that information may be required as part of the audit process this supplemental letter is directed only to the taxpayer who requested it sec_6110 provides that it cannot be used or cited as precedent it is important that a copy of this supplemental letter and a copy of the prior letter_ruling be attached to the federal_income_tax return of each taxpayer involved for the taxable_year in which the transactions covered by these letters are consummated under a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative sincerely associate chief_counsel corporate by lewis k brickates senior technical reviewer branch office of the associate chief_counsel corporate
